       Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 1 of 7
                                                                                                     United States Bankruptcy Court
                                                                                                         Southern District of Texas

                                                                                                            ENTERED
                         ,17+(81,7('67$7(6%$1.5837&<&2857                                            August 10, 2021
                           )257+(6287+(51',675,&72)7(;$6                                           Nathan Ochsner, Clerk
                                    +286721',9,6,21

 ,QUH                                                                 &KDSWHU
                                                                      
 6($'5,//3$571(56//&HWDO                                        &DVH1R '5- 
                                                                      
                             'HEWRUV                                   -RLQWO\$GPLQLVWHUHG 
                                                                         5H'RFNHW1R 

                 25'(5*5$17,1*-$&.621:$/.(5//3¶6
          ),567$1'),1$/)(($33/,&$7,21)25$//2:$1&($1'
       3$<0(172))((6$1'(;3(16(6$6&2&2816(/727+('(%7256
        )257+(3(5,2')520'(&(0%(57+528*+0$<

           &$0(21)25&216,'(5$7,21WKH)LUVWDQG)LQDO)HH$SSOLFDWLRQIRU$OORZDQFH

DQG3D\PHQWRI)HHVDQG([SHQVHVDV&R&RXQVHOWRWKH'HEWRUVIRUWKH3HULRG'HFHPEHU

7KURXJK0D\ WKH³$SSOLFDWLRQ´ ILOHGE\-DFNVRQ:DONHU//3 ³-:´ DQGWKH&RXUW

KDYLQJUHYLHZHGWKH$SSOLFDWLRQWKHPDWWHUVFRQWDLQHGWKHUHLQDQGH[KLELWVWKHUHWRDQGEHLQJRI

WKH RSLQLRQ WKDW WKH DWWRUQH\V¶ IHHV DQG H[SHQVHV LQFXUUHG VKRXOG EH DOORZHG DQG SDLG E\ WKH

'HEWRUVLWLVWKHUHIRUH

           25'(5('WKDW-:LVKHUHE\DOORZHGILQDOFRPSHQVDWLRQIRUDWWRUQH\V¶IHHVLQWKHDPRXQW

RILQFXUUHGIURP'HFHPEHUWKURXJK0D\LWLVIXUWKHU

           25'(5('WKDW-:LVKHUHE\DOORZHGILQDOUHLPEXUVHPHQWRIH[SHQVHVLQWKHDPRXQWRI

LWLVIXUWKHU




   $FRPSOHWHOLVWRIHDFKRIWKH'HEWRUV FROOHFWLYHO\WKH³'HEWRUV´ LQWKHVHFKDSWHUFDVHVPD\EHREWDLQHGRQ
      WKHZHEVLWHRIWKH'HEWRUV¶SURSRVHGFODLPVDQGQRWLFLQJDJHQWDWKWWSVFDVHVSULPHFOHUNFRPVHDGULOOSDUWQHUV
      7KHORFDWLRQRI'HEWRU6HDGULOO3DUWQHUV//&¶VSULQFLSDOSODFHRIEXVLQHVVDQGWKH'HEWRUV¶VHUYLFHDGGUHVVLQ
      WKHVHFKDSWHUFDVHVLV6HDGULOO3DUWQHUV//&QG)ORRU%XLOGLQJ&KLVZLFN%XVLQHVV3DUN&KLVZLFN
      +LJK5RDG/RQGRQ:<68QLWHG.LQJGRP
&DSLWDOL]HGWHUPVXVHGEXWQRWRWKHUZLVHGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVDVFULEHGWRWKHPLQWKH$SSOLFDWLRQ




Y
     Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 2 of 7



        25'(5(' WKDW XSRQ HQWU\ RI WKLV 2UGHU WKH 'HEWRUV DUH DXWKRUL]HG WR SD\ -: WKH

IROORZLQJIHHVDQGH[SHQVHVDSSURYHGKHUHLQOHVVDQ\IHHVDQGH[SHQVHVSUHYLRXVO\SDLGSXUVXDQW

WRWKH,QWHULP&RPSHQVDWLRQ2UGHU

               7RWDO)HHV5HTXHVWHG                                     
               7RWDO([SHQVHV5HTXHVWHG                                   
               7RWDO5HTXHVWHGLQWKLV$SSOLFDWLRQ                      
               $PRXQW3DLGIRU0RQWKO\)HH6WDWHPHQWV                   
               7RWDO)HHVDQG([SHQVHV'XH                              


6LJQHG
     Signed: August 10, 2021.
                                                   ____________________________________
                                                  '$9,'5-21(6
                                                    DAVID R. JONES
                                                  81,7('67$7(6%$1.5837&<-8'*(
                                                    UNITED STATES BANKRUPTCY JUDGE
                                                  




                                                  
Y
                      Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 3 of 7
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                                 Case No. 20-35740-drj
Seadrill Partners LLC                                                                                                  Chapter 11
Official Committee of Unsecured Creditor
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0541-4                                                  User: ADIuser                                                               Page 1 of 5
Date Rcvd: Aug 10, 2021                                               Form ID: pdf002                                                           Total Noticed: 12
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 12, 2021:
Recip ID                   Recipient Name and Address
db                         Seadrill Partners LLC, 566 Chiswick High Road, Chiswick Business Park, London, W4 5YS, UNITED KINGDOM
aty                    +   Jami B Nimeroff, Two Penn Center Suite 610, 1500 John F. Kennedy Blvd., Philadelphia, PA 19102-1710
intp                   +   Ad Hoc Committee of Term Loan B Lenders, Cole Schotz P.C., Michael D. Warner, Esq., 301 Commerce Street, Suite 1700, Fort Worth,
                           TX 76102-4126
intp                   +   BMC Group, Inc., 3732 W. 120th Street, Hawthorne, CA 90250-3202
cr                     +   Gulf Copper & Manufacturing Corporation, Clark Hill Strasburger, 909 Fannin, Suite 2300, Houston, TX 77010, UNITED STATES
                           77010-1036
intp                   +   Jolene Wise United States Securities & Exchange Co, 175 W. Jackson Blvd., Suite 1450, Chicago, IL 60604-2710
cr                     +   Official Committee Of Unsecured Creditors, 601 Poydras Street, Suite 2660, Attn: Omer F. Kuebel, III, New Orleans, LA 70130 UNITED
                           STATES 70130-6032
op                     +   Prime Clerk LLC, Prime Clerk LLC, One Grand Central Place, 60 E 42nd St, Suite 1440 New York, NY 10165-1446
cr                     +   Richey Road Municipal Utility District, c/o Owen M. Sonik, 1235 North Loop West, Suite 600, Houston, TX 77008-1772
cr                     +   Speedcast, c/o Ross Spence, Spence, Desenberg & Lee, PLLC, 1770 St. James Place, Suite 625 Houston, TX 77056-3500

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
cr                         Email/Text: houston_bankruptcy@LGBS.com
                                                                                        Aug 10 2021 20:08:00      Cypress-Fairbanks ISD, Linebarger Goggan Blair
                                                                                                                  & Sampson LLP, C/O Tara L. Grundemeier, P.O.
                                                                                                                  Box 3064, Houston, TX 77253-3064
cr                         Email/Text: houston_bankruptcy@LGBS.com
                                                                                        Aug 10 2021 20:08:00      Harris County, et al., Linebarger Goggan Blair &
                                                                                                                  Sampson LLP, c/o Tara L. Grundemeier, P.O. Box
                                                                                                                  3064, Houston, TX 77253-3064

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             3C Metal
cr                             3C Metal Asia Sdn Bhd
cr                             ALDINE INDEPENDENT SCHOOL DISTRICT, LEGAL DEPARTMENT, 2520 W.W. Thorne Blvd., Houston
intp                           Alter Domus (US) LLC
intp                           BP Exploration & Production, Inc.
cr                             KLOEPPER-THERM GMBH & CO. KG
cr                             NOV Inc.
cr                             National Oilwell Varco, L.P.
crcm                           Official Committee of Unsecured Creditors
intp                           Seadrill Limited
intp                           Seadrill Management Ltd
cr                             Sodexo
intp                           Squire Patton Boggs (US) LLP
cr                             Transocean Offshore Deepwater Drilling, Inc. and T
                      Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 4 of 7
District/off: 0541-4                                               User: ADIuser                                                        Page 2 of 5
Date Rcvd: Aug 10, 2021                                            Form ID: pdf002                                                    Total Noticed: 12
TOTAL: 14 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 12, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 10, 2021 at the address(es) listed
below:
Name                             Email Address
Amanda L Cottrell
                                 on behalf of Debtor Seadrill Partners LLC acottrell@sheppardmullin.com dpuente@sheppardmullin.com

Bradley Clay Knapp
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors bknapp@lockelord.com
                                 Yamille.Harrison@lockelord.com

Brian A. Baker
                                 on behalf of Creditor NOV Inc. brian.baker@stacybakerlaw.com

Brian A. Baker
                                 on behalf of Creditor National Oilwell Varco L.P. brian.baker@stacybakerlaw.com

Brian E Schartz
                                 on behalf of Debtor Seadrill Partners LLC brian.schartz@kirkland.com ecf-9b7a1a52c6e8@ecf.pacerpro.com

Charles A Beckham, Jr
                                 on behalf of Interested Party Seadrill Management Ltd beckhamc@haynesboone.com kenneth.rusinko@haynesboone.com

Charles A Beckham, Jr
                                 on behalf of Interested Party Seadrill Limited beckhamc@haynesboone.com kenneth.rusinko@haynesboone.com

Christopher M Odell
                                 on behalf of Interested Party Alter Domus (US) LLC Christopher.odell@aporter.com ecf-ca8dba05c0b5@ecf.pacerpro.com

Coleman Torrans
                                 on behalf of Debtor Seadrill Partners LLC ctorrans@lawla.com

Edward L Ripley
                                 on behalf of Creditor KLOEPPER-THERM GMBH & CO. KG eripley@andrewsmyers.com sray@andrewsmyers.com

Elizabeth A Green
                                 on behalf of Debtor Seadrill Partners LLC egreen@bakerlaw.com
                                 dbichard@bakerlaw.com;cycollins@bakerlaw.com;orlbankruptcy@bakerlaw.com;ecfbk@bmcgroup.com;bakerlaw@ecf.courtdriv
                                 e.com;orlbankruptcy@bakerlaw.com

Frederick William Mahley
                                 on behalf of Creditor Gulf Copper & Manufacturing Corporation wmahley@clarkhill.com ddurr@clarkhill.com

Genevieve Marie Graham
                                 on behalf of Debtor Seadrill T-16 Ltd. ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Seadrill Partners Operating LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Seadrill Vela Hungary Kft. ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Seadrill Vencedor Ltd. ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                    Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 5 of 7
District/off: 0541-4                                       User: ADIuser                                                             Page 3 of 5
Date Rcvd: Aug 10, 2021                                    Form ID: pdf002                                                         Total Noticed: 12
                          on behalf of Debtor Seadrill Polaris Ltd. ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                          on behalf of Debtor Seadrill US Gulf LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                          on behalf of Debtor Seadrill Partners LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                          on behalf of Debtor Seadrill T-15 Ltd. ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Hector Duran, Jr
                          on behalf of U.S. Trustee US Trustee Hector.Duran.Jr@usdoj.gov

Henry Flores
                          on behalf of Creditor 3C Metal Asia Sdn Bhd hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Creditor 3C Metal hflores@rappandkrock.com kmartin@rappandkrock.com

James R Prince
                          on behalf of Creditor Transocean Offshore Deepwater Drilling Inc. and Transocean Inc. jim.prince@bakerbotts.com,
                          BankruptcyDallas@bakerbotts.com;jim-prince-2090@ecf.pacerpro.com

John Machir Stull
                          on behalf of Debtor Seadrill Gulf Operations Vela LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill Gulf Operations Sirius LLC mstull@jw.com
                          lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill Partners LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill International Ltd. mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill Ghana Operations Ltd. mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill Deepwater Drillship Ltd. mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill Gulf Operations Auriga LLC mstull@jw.com
                          lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                          on behalf of Debtor Seadrill Leo Ltd. mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

Jolene M Wise
                          on behalf of Interested Party Jolene Wise United States Securities & Exchange Commission wisej@sec.gov

Justin Bernbrock
                          on behalf of Debtor Seadrill Partners LLC jbernbrock@sheppardmullin.com rmclellarn@sheppardmullin.com

Maja Zerjal Fink
                          on behalf of Interested Party Alter Domus (US) LLC maja.zerjalfink@arnoldporter.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill Capricorn Holdings LLC mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill Auriga Hungary Kft. mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill Hungary Kft. mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill China Operations Ltd. mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill Canada Ltd. mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seabras Rig Holdco Kft. mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill Texas LLC mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Seadrill Partners LLC mcavenaugh@jw.com kgradney@jw.com;dtrevino@jw.com
                      Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 6 of 7
District/off: 0541-4                                         User: ADIuser                                                          Page 4 of 5
Date Rcvd: Aug 10, 2021                                      Form ID: pdf002                                                      Total Noticed: 12
Michael D Warner
                            on behalf of Interested Party Ad Hoc Committee of Term Loan B Lenders mwarner@pszjlaw.com klabrada@pszjlaw.com

Omar Jesus Alaniz
                            on behalf of Interested Party BP Exploration & Production Inc. oalaniz@reedsmith.com,
                            omar-alaniz-2648@ecf.pacerpro.com;jkrasnic@reedsmith.com;srhea@reedsmith.com

Omer F Kuebel, III
                            on behalf of Creditor Official Committee Of Unsecured Creditors rkuebel@lockelord.com Yamille.harrison@lockelord.com

Omer F Kuebel, III
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors rkuebel@lockelord.com
                            Yamille.harrison@lockelord.com

Owen Mark Sonik
                            on behalf of Creditor Richey Road Municipal Utility District osonik@pbfcm.com
                            osonik@ecf.inforuptcy.com;mvaldez@pbfcm.com

Paul Joseph Goodwine
                            on behalf of Interested Party Seadrill Limited pgoodwine@loopergoodwine.com
                            hocchipinti@loopergoodwine.com;ljohnson@loopergoodwine.com;dfisher@loopergoodwine.com

Paul Joseph Goodwine
                            on behalf of Interested Party Seadrill Management Ltd pgoodwine@loopergoodwine.com
                            hocchipinti@loopergoodwine.com;ljohnson@loopergoodwine.com;dfisher@loopergoodwine.com

Philip M. Guffy
                            on behalf of Creditor Sodexo pguffy@huntonak.com

Simon Richard Mayer
                            on behalf of Creditor Official Committee Of Unsecured Creditors simon.mayer@lockelord.com Autodocket@lockelord.com

Simon Richard Mayer
                            on behalf of Debtor Seadrill Partners LLC simon.mayer@lockelord.com Autodocket@lockelord.com

Simon Richard Mayer
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors simon.mayer@lockelord.com
                            Autodocket@lockelord.com

Stephen Douglas Statham
                            on behalf of U.S. Trustee US Trustee stephen.statham@usdoj.gov

Steven Ordaz
                            on behalf of Interested Party BMC Group Inc. sordaz@bmcgroup.com, Feil.BMC@ecfalerts.com

Tara L Grundemeier
                            on behalf of Creditor Cypress-Fairbanks ISD houston_bankruptcy@publicans.com

Tara L Grundemeier
                            on behalf of Creditor Harris County et al. houston_bankruptcy@publicans.com

Travis McRoberts
                            on behalf of Interested Party Squire Patton Boggs (US) LLP travis.mcroberts@squirepb.com sarah.conley@squirepb.com

US Trustee
                            USTPRegion07.HU.ECF@USDOJ.GOV

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Operating GP LLC vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill OPCO Sub LLC vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Partners LLC vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Partners B.V. vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Partners Finco LLC vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Partners Malaysia Sdn Bhd. vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Operating LP vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

Veronica Ann Polnick
                            on behalf of Debtor Seadrill Mobile Units (Nigeria) Ltd. vpolnick@jw.com kgradney@jw.com;dtrevino@jw.com

William Ross Spence
                            on behalf of Creditor Speedcast ross@sdllaw.com brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com
               Case 20-35740 Document 692 Filed in TXSB on 08/12/21 Page 7 of 7
District/off: 0541-4                    User: ADIuser                               Page 5 of 5
Date Rcvd: Aug 10, 2021                 Form ID: pdf002                           Total Noticed: 12
TOTAL: 69
